 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                                         DISTRICT OF NEVADA

 6
     In re:                                                )
 7                                                         )
     USA COMMERCIAL MORTGAGE CO.,                          )
 8                                                         )
                             Debtor.                       )
 9                                                         )        09-bk-32824-RCJ
                                                           )
10   3685 SAN FERNANDO LENDERS, LLC et al.,                )        2:07-cv-00892-RCJ-GWF
                                                           )
11                           Plaintiffs,                   )        3:07-cv-00241-RCJ-GWF
                                                           )
12            v.                                           )                ORDER
                                                           )
13   COMPASS USA SPE, LLC et al.,                          )
                                                           )
14                           Defendants.                   )
                                                           )
15

16            This case arises out of the attempts of certain direct lenders to terminate a bankrupt entity

17   and its assigns—one of whom is now itself bankrupt—as loan servicers. A jury gave Plaintiffs a

18   verdict. Defendants appealed. The appeal has ben administratively closed for several years

19   pending settlement negotiations. The Court approved a global settlement several months ago in

20   Case No. 3:11-cv-210. Part of that settlement provided that upon approval of the settlement, the

21   appeal in the present case would be dismissed with prejudice (which has now occurred) and that

22   the settling appellants (“Movants” here) would be permitted to seek vacatur of the judgment in

23   the present case as against Movants. If the Court denies the motion, the settling Plaintiffs are to

24   file a notice of satisfaction of judgment. Accordingly, Movants have asked the Court to vacate

25   an October 2013 order, which, inter alia, granted prejudgment interest on the previously entered
 1   Judgment, granted fees and costs, and denied Defendants’ motions for a new trial and for

 2   judgment as a matter of law. The Court will not vacate the order. Plaintiffs are free to file a

 3   notice of satisfaction of judgment if they believe it is required of them or otherwise appropriate,

 4   and Movants are free to file a separate action for breach of the settlement agreement if Plaintiffs

 5   fail to do so. But the Court will not vacate the order or judgment themselves based upon a

 6   settlement of the appeal.

 7                                            CONCLUSION

 8          IT IS HEREBY ORDERED that the Motion to Vacate (ECF No. 2439) is DENIED.

 9          IT IS SO ORDERED.

10   Dated this 7th day of November, 2018.

11                                                         _________________________________
                                                                   ROBERT C. JONES
12                                                              United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25                                               Page 2 of 2
